Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19            PageID.2692     Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 TRACY CLARE MICKS-HARM,                         Lead Case No. 18-12634

                                                 Hon. Denise Page Hood
                                                 Magistrate R. Steven Whalen

       Plaintiff,

 vs.
                                                 Reply in Support of Motion to
                                                 Dismiss (for all other
 WILLIAM PAUL NICHOLS ET AL.,                    similarly situated Plaintiffs)

        Defendants.                              Consolidated with Case Nos. 18-
                                                 13206, 18-13639, 18-13647, 19-10125,
                                                 19-10126, 19-10132, 19- 10135,
                                                 19-10299



 __________________________________________________________________/

       DEFENDANT IPATIENTCARE INC.’S REPLY IN SUPPORT OF ITS
                       MOTION TO DISMISS

         NOW COMES Defendant, IPATIENTCARE INC. (“IPC”), by and through

 its legal counsel, Robert S. Iwrey Esq. and James R. Witham Esq., of THE HEALTH

 LAW PARTNERS, P.C., and states as follows:

         1. As an initial matter, Plaintiffs’ Response briefings are all untimely filed and

 have caused extreme prejudice to IPC.

         2. This Court set Plaintiffs’ Response brief deadline for March 8, 2019.
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19                 PageID.2693       Page 2 of 7




        3. On March 8, 2019, not one Plaintiff timely filed a response brief responsive

 to IPC’s Motion to Dismiss.

        4. As a result, IPC has been left with most of the Plaintiffs in this case filing

 response briefs on or about March 22, 2019, the date IPC is to file its Reply brief.

        5. Plaintiffs, Tracy Clare Micks-Harm, Debra Nichols, Ines Helm, Dennis

 Helm, Renay Blakesley, Raymond Blakesley, Eric Cook, and Eric Cook (on behalf of

 Jacob Cook) have filed lawsuits against IPC that have been removed from Monroe

 County Circuit Court into federal court.

        6. On February 15, 2019, this Court determined that the above-mentioned

 Plaintiffs and their cases would be consolidated under Micks-Harm v. Nichols et al.,

 case number 2:18-cv-12634-DPH-RSW.1

        7. It is expected that several other plaintiff related cases may be removed and

 consolidated with this case.



        1
          Subsequently, on February 20, 2019, this Court entered an Order to consolidate the above-
 mentioned cases and any other new and related cases filed and reassigned to the Court (ECF No.
 27) and specifically cited:

        1) Nichols v. Nichols et al, 18-cv-13206 (Hood, J.) (removed on October 15, 2018);
        2) Helm v. Arnold et al, 18-cv-13639 (Hood, J.) (removed on November 21, 2018);
        3) Helm v. Nichols et al, 18-cv-13647 (Hood, J.) (removed on November 21, 2018);
        4) Cook v. William et al, 19-cv-10125 (Hood, J.) (removed on January 14, 2019);
        5) Cook v. Nichols et al, 19-cv-10126 (Hood, J.) (removed on January 14, 2019);
        6) Cook v. Nicols et al, 19-cv-10132 (Hood, J.) (removed on January 14, 2019);
        7) Cook v. Nichols et al, 19-cv-10135 (Hood, J.) (removed on January 14, 2019); and
        8) Blakesley v. Nichols et al, 19-cv-10299 (Hood, J.) (removed on January 30, 2019)

 for consolidation.


                                                 2
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19          PageID.2694     Page 3 of 7




       8. IPC hereby Replies and moves to dismiss all cases consolidated or

 scheduled to be consolidated under Micks-Harm v. Nichols et al., case number 2:18-

 cv-12634-DPH-RSW.

       9. Plaintiffs make various deficiently pled claims against IPC in which they

 allege violations of privacy laws, RICO, defamation, HIPAA, ADA, the Computer

 Fraud and Abuse Act, the Klu Klux Klan Act of 1870 and 1871, the Fourth

 Amendment, and various undefined constitutional rights.

       10. In summary, Plaintiffs appear to be alleging that IPC is responsible for the

 above-mentioned violations because of a search and seizure of their medical records

 through various governmental entities.

       11. For the reasons stated in this Reply, IPC hereby moves for dismissal of

 Plaintiffs’ claims against it for the following reasons:

            (a) HIPAA provides no private cause of action;

            (b) HIPAA expressly authorizes the use of protected health information
                for law enforcement activities and fraud waste and abuse
                investigations;

            (c) Plaintiffs have not sufficiently pled and do not have viable claims under
                the ADA and Computer Fraud and Abuse Act (CFAA), 18 U.S.C. §
                1030;

            (d) the Fourth Amendment and any other constitutional-related claims,
                including state law claims fail as pled against IPC since such claims can
                only be brought against a state actor;

            (e) any conspiracy claims fail together with their underlying claims;



                                             3
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19           PageID.2695     Page 4 of 7




            (f) Plaintiffs’ Complaints are deficient of facts and causation pertaining to
                IPC;

            (g) Plaintiffs’ defamation and RICO claims fail to allege property damage
                or any other compensable injury. In addition, Plaintiffs do not allege an
                actual defamatory statement pertaining to themselves individually or
                how any such allegations are casually connected with IPC.

            (h) Plaintiffs’ fail to allege most of their theories of liability in an
                actual pleading and, instead, only argue them in motions and objections.

            (i) all other allegations and claims made against IPC fail for lack of
                Pleading thereby failing to reasonably inform IPC of the nature of
                Plaintiffs’ claims and fall short of applicable pleading requirements.


     ADOPTION OF REPLIES IN SUPPORT OF OTHER DEFENDANTS’
                     MOTIONS TO DISMISS

       In order to reduce duplicative briefings, to the extent applicable and not

 inconsistent with any argument set forth above, IPC adopts and incorporates by

 reference all arguments raised by reply briefs filed by other Defendants in this case and

 any of the cases that were consolidated in this case.

                   CONCLUSION AND RELIEF REQUESTED

       For the foregoing reasons, IPC respectfully requests that this Court grant

 IPC’s Motion to Dismiss, dismiss (current and future related) Plaintiffs’ claims

 against IPC with prejudice, and award costs and fees incurred by IPC as a result of

 this frivolous action.




                                            4
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19   PageID.2696   Page 5 of 7




 Dated: March 22, 2019              Respectfully submitted,
                                    THE HEALTH LAW PARTNERS, P.C.
                                    By: /s/ James R. Witham
                                    Robert S. Iwrey (P48688)
                                    James R. Witham (P79270)
                                    Attorneys for Defendant iPatientCare Inc.
                                    32000 Northwestern Highway, Suite 240
                                    Farmington Hills, MI 48334
                                    Tel: (248) 996-8510
                                    Fax: (248) 996-8525
                                    riwrey@thehlp.com
                                    jwitham@thehlp.com




                                      5
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19         PageID.2697    Page 6 of 7




                           CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of March 2019, Defendant
 iPatientCare Inc.’s Renewed Motion (and Brief in Support) to Dismiss was filed with
 the Clerk of the Court through the ECF system which will give notice to all parties
 of record. In addition, I further certify that the following entities/individuals were
 served via U.S. mail, certified return receipt, postage prepaid on March 25, 2019:

       Tracy Clare Micks-Harm
       Plaintiff Pro Per
       1840 Bayview Dr.
       Monroe, MI 48161

       Renay Blakesley
       Plaintiff Pro Per
       6298 Suder Ave.
       Erie, MI 48133

       Raymond Blakesley
       Plaintiff Pro Per
       6298 Suder Ave.
       Erie, MI 48133
       Tel: 734-347-3393

       Debra A. Nichols
       401 W. 4th St.
       Monroe, MI 48161

       Ines Helm
       Plaintiff Pro Per
       1666 N. Raisinville Rd.
       Monroe, MI 48162

       Dennis Helm
       Plaintiff Pro Per
       1666 N. Raisinville Rd.
       Monroe, MI 48162




                                           6
Case 2:18-cv-12634-DPH-SDD ECF No. 118 filed 03/22/19   PageID.2698   Page 7 of 7




          Eric Cook
          Plaintiff Pro Per
          920 Greenwood, Apt. E.
          Monroe, MI 48162

          Eric Cook
          for Jacob Cook
          920 Greenwood Apt E.
          Monroe, MI 48162



                                    /s/Sarah Hug
                                    Sarah Hug
                                    Office Manager
                                    The Health Law Partners, P.C.
                                    32000 Northwestern Highway, Suite 240
                                    Farmington Hills, MI 48334
                                    (248) 996-8510
 4852-7464-3086, v. 3




                                      7
